Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 6, 8, 9, 11-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson et al. (International Patent Application Publication WO 2011078926 A1, hereinafter “Mallinson”).

Regarding Claim 2 (New), Mallinson teaches a wearable device (par 0048 Fig 8 main controller 102a; par 0029 objects to be paired may include worn devices that interface with each other) for pairing a light-emitting user input device (par 0048 Fig 8 secondary controller 102b), the wearable device (Fig 8 main controller 102a par 0048) 
an outward-facing imaging system configured to image an environment (Fig 8 optical detection device 119 par 0048); and   
a hardware processor in communication with the outward-facing imaging system (par 0032 the main controller [wearable device], commanding the secondary controller, is construed as including a hardware processor, such as the special purpose computer of par 0089; par 0042 main controller 102A processes the received controller signature signal 111 to extract the information identifying the secondary controller 102B), and programmed to: 
receive an image acquired by the outward-facing imaging system wherein the image comprises a light pattern illuminated by a light-emitting user input device to be paired with the wearable device (Fig 8 paras 0048, 0049 visible light communication signature received as a visible light image by outward-facing optical detection device 119 of a main controller 102A, from the light emitters 117 of the secondary controller 102b, for pairing; wherein secondary controller 102B may transmit its controller signature signal for pairing to the main controller 102a, par 0040); 
analyze the image to identify the light pattern which encodes information associated with pairing the light-emitting user input device with a wearable device (Fig 8 par 0048 the visible light communication signature is received and analyzed by main controller 102A, for example as to whether the signal strength is above a threshold, or par 0040 to identify the controller signature signal from the light emitters 117 of the secondary controller 102b, for pairing; par 0042 main controller 102A processes the received controller signature signal 111 to extract the information identifying the 
extract the information encoded in the light pattern for pairing the light-emitting user input device with the wearable device (par 0040 identify the controller signature signal from the light emitters 117 of the secondary controller 102b, so that the main controller may generate and perform the pairing initiation signal; par 0042 controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B. The main controller 102A processes the received controller signature signal 111 to extract the information identifying the secondary controller 102B); and 
pair the light-emitting user input device with wearable device based at least in part on the extracted information (par 0042 main controller 102 A incorporates the information from the controller signature signal 111 and transmits the pairing initiation signal 110 to initiate the pair).

Regarding Claim 3 (New), Mallinson teaches the wearable device of claim 2, wherein the hardware processor is further programmed to: 
determine whether the pairing between the light-emitting user input device and the wearable device is successful (par 0045 once successful pairing has been determined, the LEDs may pulse or flash synchronously with the same color hue to indicate a successful pairing); and 
in response to a determination that the pairing is successful, instruct the light- emitting user input device to illuminate another light pattern indicative of a successful pairing (par 0045 the LEDs may pulse or flash synchronously with the same color hue to indicate a successful pairing).

Regarding Claim 6 (New), Mallinson  teaches the wearable device of claim 2, wherein the information encoded by the light pattern comprises device information of the light-emitting user input device (par 0040 identify the controller signature signal from the light emitters 117 of the secondary controller 102b, so that the main controller may generate and perform the pairing initiation signal; par 0042 controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B).

Regarding Claim 8 (New), Mallinson teaches the wearable device of claim 2, wherein the light pattern comprises one or more colors which encode the information associated with the pairing (par 0050 teaches that the light emitters may be red-green-blue (RGB) light-emitting diodes (LEDs)).

Regarding Claim 9 (New), Mallinson teaches the wearable device of claim 2, wherein a portion of the light pattern includes light in a non-visible portion of the electromagnetic spectrum (par 0050 teaches that the light emitters may be IR emitters).

Claim 11 (New) presents the limitations of Claim 2 in a different claim category, and therefore Claim 11 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Regarding Claim 12 (New), Mallinson teaches the method of claim 11, wherein the electronic device comprises a component of a wearable system for presenting virtual content in a mixed reality environment (par 0035 the electronic device comprises a wearable controller component of a system for presenting virtual content on a display, such that the virtual content display within a real world environment in which the user uses real controllers comprises a mixed reality environment, wherein the system is wearable at least in part by way of the wearable controller).

Regarding Claim 13 (New), Mallinson teaches the method of claim 12, wherein the electronic device comprises another user input device (par 0048 the electronic device comprises another user input device, namely main controller Fig 8 102a) or a head-mounted display.

Regarding Claim 15 (New), Mallinson teaches the method of claim 11, wherein 
the information encoded by the light pattern comprises device information of the light-emitting user input device (par 0040 identify the controller signature signal from the light emitters 117 of the secondary controller 102b, so that the main controller may generate and perform the pairing initiation signal; par 0042 controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B), wherein 
the device information comprises at least one of a device identifier (par 0040 identify the controller signature signal from the light emitters 117 of the secondary controller 102b, so that the main controller may generate and perform the pairing initiation signal; par 0042 controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B), identification information for the light-emitting user input device, or a key for pairing the light-emitting user input device with the electronic device.

Claims 16 (New) and 21 (New) present the limitations of Claim 9 in different claim categories, and therefore Claims 16 (New) and 21 (New) are rejected with a rationale similar to Claim 9, mutatis mutandis.

Regarding Claim 17 (New), Mallinson teaches a system (par 0004) for pairing a light-emitting user input device (par 0029 objects to be paired may include worn devices that interface with each other), the system comprising: 
a plurality of light emitting diodes (LEDs) configured to output light patterns (Fig 5 par 0044 Controllers 102A-D held by players 100 A and 100B may further include the internal light emitters. In one embodiment, the internal light emitters can be red- green-blue (RGB) light-emitting diodes (LEDs); par 0045 the LEDs may pulse or flash synchronously); 
a hardware processor (par 0032 the main controller [wearable device], commanding the secondary controller, is construed as including a hardware processor, such as the special purpose computer of par 0089; par 0042 main controller 102A processes the received controller signature signal 111 to extract the information identifying the secondary controller 102B) programmed to: 
initiate a pairing process with an electronic device (par 0048 in response to the strength of the local communication signature detected by the optical detection device 119 of controller 102a being above a threshold value, controller 102 A generates the pairing initiation signal); 
cause one or more LEDs of the plurality of LEDs to illuminate a first light pattern encoding information for the pairing process (par 0040 once controller 102a has initiated pairing the LEDs on controller 102b are caused to illuminate in a controller signature signal 111; controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B for pairing); and 
in response to a determination that the electronic device is successfully paired, illuminate a second light pattern indicating the pairing is successful (par 0045 the LEDs may pulse or flash synchronously with the same color hue to indicate a successful pairing).

Regarding Claim 18 (New), Mallinson teaches the system of claim 17, wherein the first light pattern encodes at least one of: 
device information associated with the user input device (par 0040 identify the controller signature signal from the light emitters 117 of the secondary controller 102b, so that the main controller may generate and perform the pairing initiation signal; par 0042 controller signature signal 111 provides information about the secondary controller 102B to the main controller 102 A., the information including identification information and controller type information of the secondary controller 102B) or a trigger message causes the other computing device to initiate a pairing process.

Regarding Claim 20 (New), Mallinson teaches the system of claim 17, wherein colors associated with illuminations of the one or more LEDs encode the information of the pairing process (par 0044 the color of light emitted by the controllers 102A and 102B can be used as a pairing indicator to differentiate between controllers 102C and 102D paired with another player 100B; i.e., the colors encode the information of the pairing process result).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson et al. (International Patent Application Publication WO 2011078926 A1, hereinafter “Mallinson”) in view of Brook et al. (U.S. Patent Application Publication 20180091304 A1, hereinafter “Brook”).

Regarding Claim 4 (New), Mallinson teaches the wearable device of claim 2. However, Mallinson appears not to expressly teach wherein the hardware processor is further programmed to communicate with the light-emitting user input device via a wireless connection in response to a determination that the pairing is successful.
Brook teaches wherein the hardware processor is further programmed to communicate with the light-emitting user input device via a wireless connection in response to a determination that the pairing is successful (par 0077,0078,0082 upon pairing through optical code communication, communication is switched to Bluetooth protocol).
Mallinson and Brook are analogous art as they each pertain to device pairing. It would have been obvious to a person of ordinary skill in the art to modify the device of Mallinson with the inclusion of the Bluetooth communication upon pairing of Brook. The motivation would have been in order to provide less delay in pairing but standard Bluetooth  protocol afterward.

Regarding Claim 5 (New), Mallinson as modified teaches the wearable device of claim 4, wherein the wireless connection comprises a Bluetooth connection (Brook par 0077,0078,0082 upon pairing through optical code communication, communication is switched to Bluetooth protocol).
Mallinson and Brook are analogous art as they each pertain to device pairing. It would have been obvious to a person of ordinary skill in the art to modify the device of Mallinson with the inclusion of the Bluetooth communication upon pairing of Brook. The motivation would have been in order to provide less delay in pairing but standard Bluetooth  protocol afterward.

Claim 14 (New) presents the limitations of Claim 4 in a different claim category, and therefore Claim 14 is rejected with a rationale similar to Claim 4, mutatis mutandis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mallinson et al. (International Patent Application Publication WO 2011078926 A1, hereinafter “Mallinson”) in view of Watson et al. (U.S. Patent Application Publication 20170182957 A1, hereinafter “Watson”).

Regarding Claim 7 (New), Watson teaches the wearable device of claim 2. However, Watson appears not to expressly teach wherein the light pattern encodes the information in a binary form.
Watson teaches wherein the light pattern encodes the information in a binary form (par 0086 the device pairing software application 126 may decode the images of the light identification and determine the binary code that the on-board video system 802 used to generate the light identification).
Mallinson and Watson are analogous art as they each pertain to device pairing. It would have been obvious to a person of ordinary skill in the art to modify the device of Mallinson with the inclusion of the light communication in binary form of Watson. The motivation would have been in order to provide simplicity in code comparison (par 0087).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mallinson et al. (International Patent Application Publication WO 2011078926 A1, hereinafter “Mallinson”) in view of Bradsky et al. (U.S. Patent Application Publication 20160026253 A1, hereinafter “Bradsky”).

Regarding Claim 10 (New), Mallinson teaches the wearable device of claim 2. However, Mallinson appears not to expressly teach wherein the wearable device comprises a head-mounted display for presenting virtual content in a mixed reality environment and the outward-facing imaging system comprises a camera mounted to the head-mounted display.
Bradsky teaches wherein the wearable device comprises a head-mounted display for presenting virtual content in a mixed reality environment (Fig 3 30 par 0195) and the outward-facing imaging system comprises a camera mounted to the head-mounted display (Fig 3 par 0203).
Mallinson and Bradsky are analogous art as they each pertain to device pairing. It would have been obvious to a person of ordinary skill in the art to modify the device of Mallinson with the inclusion of the head-mounted display of Bradsky. The motivation would have been in order to provide the virtual/mixed reality environment and input device pairing control in a single immersive wearable device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Mallinson et al. (International Patent Application Publication WO 2011078926 A1, hereinafter “Mallinson”).

Regarding Claim 19 (New), Mallinson teaches the system of claim 17. However, Mallinson appears not to expressly teach wherein the hardware processor is programmed to: 
receive a response from the electronic device during the pairing process; and 
cause second one or more LEDs of the plurality of LEDs to illuminate a third light pattern encoding a reply message in reply to the response.
However, Mallinson teaches in par 0043 the state of any button on either the main controller 102A or the secondary controller 102B can be used to define or augment the data of the controller signature signal 111. Further, when two controllers (or devices) are paired, an action (e.g., button push, movement, turn, position) can direct or impact the response or activity at both controllers. This sharing of interactivity provides for a rich interactive experience shared between two or more users interacting with two or more devices.
It would have been obvious to a person of ordinary skill in the art to modify the device of Mallinson with the inclusion of a third light pattern response as a reply message to the response. The motivation would have been in order to provide pairing more granular status to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624